Citation Nr: 0825170	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for right ankle degenerative joint disease, status 
post fracture.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that an RO rating decision, dated in August 
1996, granted a temporary total disability rating of 100 
percent, effective from June 19, 2006 to August 31, 2006, for 
convalescence following the veteran's right ankle 
arthroscopic surgery on June 19, 2006.  


FINDING OF FACT

The veteran's right ankle degenerative joint disease, status 
post fracture, results in no more than a marked limitation of 
motion of the right ankle, and is productive of no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for right ankle degenerative joint disease, status 
post fracture, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, the 
RO's letters to the veteran, dated in January 2006, March 
2006, July 2007 and December 2007, satisfied the duty to 
notify provisions relating to the veteran's claim for an 
increased rating for his service-connected right ankle 
degenerative joint disease, status post fracture. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
an increased disability rating in excess of what is being 
granted in this matter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In addition, prior to the final re-adjudication of issue the 
issue on appeal, the veteran was notified, via the RO's 
January 2006, March 2006 and July 2007 letters, that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability.  The RO's March 2006 letter notified the 
veteran that the assignment of a disability rating included 
consideration of the impact of the condition and symptoms on 
his employment.  Finally, the August 2006 statement of the 
case, and the RO's letters to the veteran, informed him of 
the specific requirements to obtain a higher rating under the 
applicable diagnostic code applicable, and provided notice of 
the different types evidence available to demonstrate the 
above.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the statement of the 
case.  Accordingly, the veteran can be expected to understand 
what was needed to support his claim.  

Moreover, his statements submitted in support of his claim 
demonstrate his having actual knowledge in understanding that 
he needs to be worse to support his claim.  
In addition, the Board notes that the severity of the 
veteran's condition, including its effect on his employment, 
has been addressed in his multiple VA examinations during the 
course of this appeal.  Further, the veteran submitted a 
statement, dated in December 2007, indicating that he had no 
additional evidence to submit in support of his claim.  Based 
on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected right ankle disorder.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected right ankle degenerative 
joint disease, status post fracture, has been rated by the RO 
under the provisions of Diagnostic Codes 5299-5271.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the body part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2007).  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  

Pursuant to Diagnostic Code 5271, used in rating limitation 
of motion of the ankle, a 10 percent disability rating is 
assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where 
there is marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  A higher rating is not 
warranted under this code section; however, Diagnostic Code 
5270 does provide higher ratings for ankylosis of the ankle 
depending on the angle at which it is ankylosed. See 38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.  Consideration 
is to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 
C.F.R. § 4.45.

Based on review of the veteran's claims folders and resolving 
all reasonable doubt in his favor, the Board finds that the 
evidence of record supports the criteria for a 20 percent 
disability rating for right ankle degenerative joint disease, 
status post fracture.  Specifically, the veteran's most 
recent VA examination for joints, performed in June 2007, 
noted that his right ankle exhibited "very limited" 
dorsiflexion to 10 degrees, and plantar flexion to 20 
degrees.  The report also noted that the veteran clearly 
favored his left foot while standing or ambulation, and there 
were signs of increased shoe wear on the left foot when 
compared to the right.  The standard ranges of motion of the 
ankle are 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II.  Taking such 
evidence into account, and considering functional loss due to 
pain, fatigue and other factors pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that a rating of 20 percent is warranted in this 
matter.

While the Board has found that the veteran's symptoms exceed 
the criteria for the 10 percent rating and more nearly 
approximate the criteria for the 20 percent rating, they do 
not approach the severity contemplated for the next highest, 
30 percent, rating at any time during the appeal period.  See 
38 C.F.R. § 4.7 (2007); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

In making this determination, the Board does not find the 
veteran's condition to be analogous to ankylosis of the right 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 to 10 degrees.  The Board has 
carefully considered the evidence that the veteran has 
functional impairment in his right ankle from pain that 
interferes with his ability to stand or walk during extended 
periods of time. 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 
4.59.  Nevertheless, at no time has the veteran's right ankle 
been shown to have been ankylosed.  Moreover, there are times 
when the veteran's right ankle exhibits a normal or only 
slightly reduced range of motion.  The June 2007 VA 
examination report noted that the veteran's strength was 
good, with good extensor hallicus longus strength and ankle 
dorsiflexor strength.  He was able to squat without 
difficult, and the report noted that the range of motion in 
his ankle did not change with repeated evaluations, nor was 
there fatigue or increased pain observed with repeated 
measurements.  A treatment report, dated in January 2007, 
noted that the veteran's right ankle pain was slowly 
improving.  Physical examination revealed no soft tissue 
swelling and a full range of motion.  The report also noted 
that he was ambulating without difficulty, and concluded with 
an assessment of right ankle pain.  An electromyography, 
performed in October 2006, revealed no evidence of nerve 
damage to the right sural sensory nerve, right superficial 
peroneal sensory nerve, right peroneal motor, deep peroneal 
nerve and right tibial nerve.  A VA examination for joints, 
performed in May 2006, revealed a right ankle range of motion 
consisting of dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The report also noted some pain with 
repetitive plantar and dorsiflexion of the foot.  

Alternatively, the veteran's right ankle disorder could 
potentially be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, as a foot injury.  Pursuant to Diagnostic Code 
5284, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2007).  
While the veteran's condition is clearly not asymptomatic, it 
is not analogous to a severe foot injury.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Additionally, the Board has considered whether this case 
warrants referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  As noted above, a higher 
rating for the veteran's right ankle disorder is available in 
this matter.  Moreover, the veteran has not submitted any 
evidence as to how his service-connected disability has 
caused marked interference with employment.  The VA 
examination report, dated in June 2007, noted that he was 
currently working and attending school for four hours at a 
time.  Under such circumstances, the Board finds that the 
disability rating assigned herein to the veteran's disability 
adequately compensates him for his loss in earning capacity, 
and in the absence of the above discussed factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).

Accordingly, there is a preponderance of the evidence 
persuasively showing that a rating in excess of 20 percent is 
not warranted for right ankle degenerative joint disease, 
status post fracture.  38 U.S.C.A. § 5107.



ORDER

An increased disability rating of 20 percent, but not higher, 
for right ankle degenerative joint disease, status post 
fracture, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


